Message

 

From: Randy Wiggins frandy.wiggins@cherokeecounty-ne.gov]
Sent: 12/22/2017 1:51:02 PM
To: Cal Stiles [cal.stiles@cherokeecounty-nc.gov]; CB McKinnon {cb.mckinnon@cherokeecounty-negav}; Da
wo Eichenbaum [dan.eichenbaum@cherokeecounty-ne.gov]; Dr. Dan [DrDan@DrDanCommissioner.com); €
Westmoreland [gary.westmoreland@cherokeecounty-ne.gov]; Roy Dickey [roy.dickey@cherokeecounty
Subject: FW: Hogan Spollation Request

Attachments: spoilation letter pdf.pdf

Just an FYI— appears this will be heading toward a request for settlement/lawsuit.

Randy

From: Cindy Palmer

Sent: Friday, December 22, 2017 1:47 PM
To: Randy Wiggins <randy.wiggins@cherokeecounty-nc.gov>; Candy R. Anderson <candy.anderson@cheroke
ne. gov>

Subject: FW: Hogan Spoliation Request

For your information.

Cindy

eR eS TR et a te Ree eee tear

NO Melissa Jackson [malito:melissa jackson61 @yahoo.com]
Sent: Friday, December 22, 2027 11:31 AM
To: Cindy Palmer <cindy.paimer@cherokeecounty-ne.gov>; Scott Lindsay <scott lindsay @chergkeecounty-ne,

Subject: Hogan Spoliation Request

 

Case 1:18-cv-00096-MR-WCM Document 88-13 Filed 02/05/21 Page 1 of 2

 

 
Dear Scott and Cindy,

directed to ma.

Please fet this letter serve as 4 request for your office to take action to preserve
any electronically stored information or physical evidence of any kind relating to
the Incident referenced above Or any any other similar such agreements.

i respectfully request your Client via your instruction save any information from
the file of Hannah Hogan (1/16/2006). Please also Preserve any electronic data

agreements. Please preserve any backups, images, records, recordings or other
electronic data, data logs, relating to the above incident or incidents of the same
nature,

Lastly, | am asking that none of the above requested be modified, destroyed,
damaged or lost. | regret this to be our first correspondence and look forward to
working with you In the future to resolve this matter and in hopes to assist my
Client.

Please do not hesitate to contact me at 828-226-6357 (c) Be well and have a
safe holiday.

Best,

Melissa A Jackson
David Wijewickrama

Case 1:18-cv-00096-MR-WCM Document 88-13 Filed 02/05/21 Page 2 of 2

 

 
